Citation Nr: 1401962	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-38 333	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood prior to April 18, 2013.

2.  Entitlement to an evaluation in excess of 50 percent for adjustment disorder with depressed mood from April 18, 2013.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from December 1982 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for adjustment disorder with depressed mood, to include sleep problems, and assigned a 30 percent disability rating.  

In February 2013, the Board remanded the claim for further evidentiary development.  Subsequently, in May 2013, the Appeals Management Center (AMC) increased the evaluation for adjustment disorder with depressed mood from 30 percent to 50 percent, effective April 18, 2013.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in May 2013.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to April 18, 2013, the Veteran's adjustment disorder was manifested by mood disturbances such as depression and anxiety, difficulty sleeping, irritability, intermittent suicidal and homicidal ideations, social isolation, and GAF scores ranging from 50 to 71, productive of occupational and social impairment with reduced reliability and productivity.  

2.  From April 18, 2013, the Veteran's adjustment disorder with depressed mood has been manifested by depression, anxiety, difficulty sleeping, lack of concentration, irritability, social isolation, and a GAF score of 53, productive of occupational and social impairment with reduced reliability and productivity; his psychiatric disorder has not resulted in occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for adjustment disorder with depressed mood have been met for the period prior to April 18, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).  

2.  The criteria for an initial rating in excess of 50 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9434 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2008 from the RO to the Veteran, which was issued prior to the RO decision in March 2009.  An additional letter was issued in April 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims files, and that he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim at issue.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in September 2008, the RO granted service connection for irritable bowel syndrome and assigned a 30 percent disability rating, effective October 12, 2006.  

Received in September 2008 was a statement from the Veteran, wherein he indicated that he was requesting service connection for depression secondary to his service-connected irritable bowel syndrome (IBS).  The Veteran maintained that his service-connected irritable bowel syndrome caused a significant amount of stress on a daily basis, which affected his ability to function with his family and others.  The Veteran stated that it was difficult for him to interact with others due to embarrassment and irritability because he frequently soils his clothes due to his inability to control his bowel movements.  The Veteran also stated that he was unable to tell when he was about to have a bowel movement; he must rush off his mail route in search of a restroom.  The Veteran maintains that the stress caused by his irritable bowel syndrome condition has affected his emotional mood and caused him to be chronically depressed.  He noted that the depression makes it difficult for him to adapt at work and home.  The Veteran further maintains that the symptoms from his irritable bowel syndrome affect his ability to perform his daily activity.  

Submitted in support of the Veteran's claim was a statement from the Veteran's wife, dated in November 2008, indicating that he had been experiencing problems with both depression and sleep since his return home from the Persian Gulf.  The Veteran's wife noted that his depression had worsened due to his problems with the irritable bowel syndrome.  She noted that the Veteran had become irritable and frustrated due to the fact that this bowel condition had worsened to the point that he either does not make it to the bathroom on time or goes on himself.  The Veteran's wife further noted that her husband's depression problems were due to his not being able to control his bowel movements and the embarrassment caused thereby.  

The Veteran was afforded a VA compensation examination in December 2008.  The Veteran reported being very frustrated because he felt that his condition was getting worse.  The Veteran also stated that the condition overwhelms him, he could not sleep at night; and when he does go to sleep, he could not stay asleep."  He explains that he worries a great deal about his irritable bowel syndrome.  The Veteran related that, on the way to the examination, he had to stop several times to change his clothes.  He also reported that he often wears a diaper to keep from soiling his clothing.  The Veteran stated that he feels tired, fatigued and drained; he noted that his weight fluctuates within a five-pound range.  The Veteran indicated that he gets less than three to four hours of sleep at night.  Although he reported that he had difficulty falling asleep, he either could not or would not state how long it took him to fall asleep.  He also reported awakening during the night feeling bloated and fearing that he will soil himself.  The Veteran stated that, at first, he was mildly depressed in response to his concerns but feels now that he is very depressed.  He reported having essentially no libido because he does not feel clean.  He reported suicidal and homicidal ideation but denied intent.  The Veteran related that he has been married for a number of years to his third wife.  He also stated that he has worked for the postal service since the 1990s; he said that he has not been written up at work.  

On mental status examination, the Veteran was casually groomed.  He was fully cooperative.  He displayed considerable frustration and agitation.  He made virtually no eye contact.  There was considerable somatic preoccupation.  Speech was within normal limits with regard to rate and rhythm.  The Veteran's mood was depressed; affect was appropriate to content.  Thought processes and associations were logical and tight.  No loosening of associations was noted; nor was any confusion.  Memory was grossly intact.  He was oriented in all spheres.  He did not complain of hallucinations.  No delusional material was noted.  The Veteran's insight was limited.  Judgment was adequate.  The Veteran denied suicidal or homicidal intent but did report both suicidal and homicidal ideation.  The psychiatric diagnosis was adjustment disorder with depressed mood; he was assigned a GAF score of 55.  The examiner stated that he believed that the Veteran's sleep problems were a manifestation of his adjustment disorder with depressed mood.  The examiner observed that there were some inconsistencies between his presentation at the examination and what has been noted in previous mental health appointments.  For example, in a 2006 note, the Veteran was listed as being divorced, but today he reported that he has been married since the 1990s.  In addition, he was given a GAF rating at his most recent mental health appointment of 61-71, which was inconsistent with his presentation in current examination.  Thus, it was thought to be difficult to know exactly how to rate the severity of symptoms.  

The examiner further noted that the Veteran reported symptoms virtually daily, and his symptoms at the examination appeared to be moderate.  They have apparently persisted for a number of years.  The examiner stated that he did not find evidence that depression precludes employment.  The Veteran reported social isolation.  No impairment in thought processing or communication was noted.  The examiner further noted that he did not find evidence that depression precluded activities of daily living, although he did believe that it restricts his activities.  The examiner did not find evidence of another psychiatric disorder.  

In an addendum to the above examination, dated in December 2008, the examiner stated that it was his belief that the Veteran's adjustment disorder with depressed mood was secondary to his irritable bowel syndrome.  The Veteran reported concern about the IBS.  The examiner noted that the Veteran reported, on the way to the examination, he had to stop several times to change clothes.  He also reported that he wore a diaper to keep from soiling his clothes and winds up feeling tired, fatigued and drained.  The concern also affects sleep.  The examiner stated that, taken together, it certainly appears to be quite clear that there was a significant relationship between IBS and the Veteran's depression.  

Received in March 2009 were VA progress notes dated from September 2006 to March 2009.  These records show that the Veteran received clinical attention for anxiety and depression.   In October 2006, he was diagnosed with adjustment disorder with mixed features, and assigned a GAF score of 61-71.  When seen in July 2007, it was noted that the Veteran was being followed for adjustment disorder after medical conditions.  His work was restricted last year.  He has been prescribed Citalopram since January 2007.  He described current mood state as "upbeat, trying to keep my mind focused."  He had good structure to daily activities with full-time work.  He was appropriately dressed and groomed with no abnormal movements.  He was friendly and cooperative with good eye contact toward monitor.  Speech was normal.  His mood was improved.  Affect showed good range, laughing and not as intense.  Thoughts are logical and goal directed.  No psychosis or suicidal ideation.  He was alert and oriented with good judgment and insight.  The diagnostic impression was adjustment disorder with anxious features, and he was assigned a GAF score of 61-71.  

The Veteran was seen in an individual therapy session in January 2009; at that time, he presented to the session with blunted affect and depressed mood.  He reported this as being "one of my bad days."  He reported ongoing frustration related to physical issues that hinder his lifestyle.  The examiner stated that the Veteran continues to report exacerbation of complaints over the past 8 weeks with ongoing difficulties with anxiety and mood fluctuations.  He was assigned a GAF score of 55.  A mental health note, dated in March 2009, indicates that the Veteran described his mood state as "depressed, frustrated, and irritable."  He also reported continued difficulty with sleep with only slight benefit noted from Zolpidem.  On mental status examination, the Veteran was appropriately dressed and groomed with no abnormal movements.  Speech was normal.  His mood was depressed, frustrated and irritable.  Affect showed moderate restriction.  Thoughts were logical and goal directed.  No psychosis or suicidal ideation.  He was alert and oriented with good judgment and insight.  The diagnostic impression was adjustment disorder with anxious features, and he was assigned a GAF score of 61-71.  

Received in December 2009 were VA progress notes dated from October 1996 to October 2009.  These records reflect treatment for unrelated disabilities; they do reflect diagnoses of depression.  

Received in July 2010 were VA progress notes dated from September 2006 to July 2010.  These records show that the Veteran received ongoing clinical attention and treatment, including therapy, for symptoms of anxiety and depression.  The Veteran was initially seen in September 2006 with complaints of anxiety and depression following recent surgeries and procedures in which he has had to acquire several units of blood that have left him anemic.  The Veteran also reported current difficulties with sleep, decreased energy and decreased motivation.  He denied any suicidal or homicidal ideations.  He was assigned a GAF score of 59.  Significantly, during a clinic visit in March 2009, the Veteran reported being depressed, frustrated, and irritable; he stated that he continued to have difficulty with sleeping. It was noted that he experienced significant stress as he has loss of bowel control that is very frustrating. The examiner stated that the worsening symptoms of irritable bowel syndrome result in deteriorating mood.  A mental health note dated in July 2010 reflects a GAF score of 58.  

Of record is a mental health note, dated in April 2012, which indicates that the Veteran was seen for medication management.  The Veteran described his overall mood as "a little better" with neurovegetative symptoms being pertinent for sleep disturbances, improved anhedonia, fatigue, difficulties with focusing, appetite variation depending on IBS, and psychomotor retardation although he attempts to remain active as able.  He denied hopelessness, suicidal and homicidal ideations.  Affect revealed constricted range, congruent with mood and appropriate with content.  Thought content was negative for suicidal ideation, homicidal ideation, audio or visual hallucinations, delusions and paranoia.  The diagnostic impression was major depressive disorder, and he was assigned a GAF score of 51.  

The Veteran was afforded another VA examination in April 2013.  At that time, it was noted that the Veteran has been married for approximately 20 years to his third wife, had five children and eight grandchildren.  It was reported that the Veteran had worked full-time at the post office as a letter carrier for the past 21 years; he stated that he was on the "bad list" at work.  The Veteran noted that he has been written up for not getting back in a timely manner and leaving mail on the counter.  He was currently receiving mental health treatment, including medications.  He denied using drugs or alcohol.  The Veteran reported being "frustrated" on a daily basis.  The Veteran also reported difficulty sleeping, with frequent wakening during the night.  The Veteran indicated that he enjoyed bowling in the past, but does not do this now because he does not like to socialize with people.  The examiner noted that the Veteran's symptoms included depressed mood, chronic sleep impairment, and disturbance of motivation and mood.  The pertinent diagnosis was adjustment disorder with depressed mood, chronic; he was assigned a GAF score of 53.  The examiner stated that, based on chart review and clinical interview, the Veteran's depressive symptoms occur generally on a daily basis, are moderate in severity, and do not preclude physical or sedentary employment activities.  He also noted that the Veteran's depressive symptoms do result in mild social impairment as the Veteran reports that he isolates some and has decreased his social activities.  

The Veteran's VVA file contains VA medical records current to February 2013.  These records show that the Veteran continues to receive clinical attention and treatment, including individual therapy, for management and treatment of his symptoms.  Following an individual therapy session in January 2009, the Veteran was assigned a GAF score of 55.  A treatment note dated in February 2010 reported that the Veteran complained of anxiety and depressive symptoms; this report reflects a GAF score of 58.  During a clinical visit in September 2012, the Veteran reported anxiety and irritability to stressors at work; he was assigned a GAF score of 51.  The Veteran was seen for medication management in February 2013; at that time, he reported occasional suicidal thoughts, but stated that he has never gotten to the point that he had a plan or intent.  Following an evaluation, the assessment was major depressive disorder and he was assigned a GAF score of 50.  


III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the agency of original jurisdiction (AOJ) has assigned "staged ratings" for adjustment disorder with depressed mood, based on its interpretation of the evidence.  After review of the evidentiary record, the Board concludes that the Veteran's adjustment disorder with depressed mood has not significantly changed during the claim period, and a uniform evaluation is warranted-at 50 percent.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's service-connected adjustment disorder with depressed mood is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  Under Diagnostic Code 9434, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  
A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for a higher disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Nevertheless, a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).   

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A.  Initial rating greater than 30 percent prior to April. 18, 2013

By comparing the pertinent medical evidence to VA's criteria for rating mental disorders, the Board finds that the Veteran's adjustment disorder with depressed mood more closely approximates the criteria for a 50 percent rating for the period prior to April 18, 2013, even though he does not meet all of the criteria for a 50 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; see also 38 C.F.R. § 4.7.  

In this regard, the Board notes that the evidence of record prior to April 18, 2013 shows that the Veteran was consistently described as having symptomatology that included anxiety, depression, irritability, difficulty sleeping, and social isolation.  During the December 2008 VA examination, the Veteran indicated his IBS made him feel "tired, fatigued and drained;" he stated that he does not enjoy any activities because of his condition.  The Veteran also reported social isolation.  He also reported both suicidal and homicidal ideations.  The examiner noted that the Veteran displayed considerable frustration and agitation.  The examiner gave the Veteran a GAF score of 55, and noted that his symptoms were moderate and had persisted for a number of years.  Subsequently, in March 2009, while the Veteran was assigned a GAF score of 61-71, the examiner noted that he was depressed, frustrated and irritable; he also noted that the Veteran's affect showed moderate restriction.  Subsequent treatment notes show that the Veteran struggled with symptoms of anxiety, depression and irritability; GAF scores ranged from 51-59.  

In light of the above clinical findings, the Board is of the view that the service-connected adjustment disorder has been productive of reduced reliability and productivity, characteristic of pertinent disability criteria warranting a 50 percent disability rating throughout the claim period.  However, the Board notes that an evaluation in excess of 50 percent disabling is not warranted because the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During this period of time, the Veteran remained married and employed at the post office, where he had been employed for over 20 years.  Although the Veteran reported transient suicidal and homicidal ideations, he denied any history of plans or actions in this regard.  He did not experience the kind of symptoms contemplated by the criteria for a 70 percent rating.  The evidence for this period does not justify an evaluation higher than 50 percent.  For the reasons outlined above, the Board finds that a 50 percent evaluation and no more are warranted for adjustment disorder with depressed mood prior to April 18, 2013.  

The Veteran's GAF scores range from 50 to 71 for the period prior to April 18, 2013.  As is noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  The Board finds that the Veteran's actual symptoms are best characterized as moderate symptoms and are indeed consistent with a 50 percent rating.  

Consideration has also been given to a higher than 50 percent rating, to 70 percent, for the Veteran's adjustment disorder, but the Board finds that such a rating is not warranted for the period prior to April 18, 2013.  While records show that the Veteran has had passive thoughts of suicide, he denied active ideation and said he would not do anything because of his family.  Moreover, he did not have symptoms such as obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Also, for the period prior to April 18, 2013, the Veteran has remained employed with the postal service.  There is no indication of hallucinations, delusions, or formal thought disorder during this time period.  Thus, the evidence of record does not show occupational and social impairment with deficiencies in most areas.  

For the foregoing reasons, the evidence reflects that the Veteran's adjustment disorder more nearly approximates the criteria and impairment warranting a 50 percent rating, but no higher, for the period prior to April 18, 2013.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a higher rating must be granted to the extent indicated.  38 U.S.C.A. § 5107.  

B.  Rating in excess of 50 percent from April 18, 2013

With respect to the period beginning April 18, 2013, the Board finds that the evidence of record demonstrates that the Veteran's disability picture for his adjustment disorder with depressed mood most nearly approximates the criteria for the currently assigned 50 percent evaluation under Diagnostic Code 9434, and no more.  The Veteran has been consistently described as having symptomatology that includes anxiety, depression, difficulty sleeping, irritability, and social isolation caused by his IBS.  During the April 2013 VA examination, the Veteran indicated that he enjoyed bowling in the past, but did not participate any longer because he does not like to socialize with people.  The examiner noted that the Veteran's symptoms included depressed mood, chronic sleep impairment, and disturbance of motivation and mood.  He was assigned a GAF score of 53.  In light of the above clinical findings, the Board is of the view that the findings, particularly in view of the VA examiners' above-addressed descriptions of the Veteran's symptomatology, demonstrates that the service-connected adjustment disorder with depressed mood is productive of reduced reliability and productivity, characteristic of disability criteria warranting no more than the already assigned 50 percent rating.  

The evidence of record is totally devoid of any report of obsessional behavior, illogical speech, or irrelevant speech such as to warrant a 70 percent evaluation for the depressive disorder.  The Board would point out that the record shows no findings or objective evidence of any of the criteria required for a 70 percent evaluation.  There was no evidence of any symptoms such as thought disorder, psychosis, obsessional rituals, near-continuous panic, impaired intellectual functioning, or impaired judgment.  In fact, insight and judgment were reported as adequate.  On the April 2013 VA examination, no thought disorder was found.  The Veteran indicated that he attempts to avoid activities he previously engaged in due to his IBS.  In fact, the VA examiner stated that the Veteran's depressive symptoms occur generally on a daily basis and are moderate in severity, but they do not preclude physical or sedentary employment activities.  He also noted that the Veteran's depressive symptoms result in mild social impairment as the Veteran reports that he isolates some and has decreased his social activities.  Clearly, the evidence shows reduced reliability and some problems with interpersonal relationships.  However, the evidence does not suggest that his adjustment disorder with depressed mood is of such severity to warrant a rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his psychiatric disability.  

The Board has considered the Veteran's contentions but has not found that they represent additional evidence warranting a different conclusion than that reached here.  The Veteran's complaints regarding the severity of his adjustment disorder have been duly considered, including as expressed in treatment and upon clinical evaluation for rating purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While such symptoms are often inherently subjective, the Board looks to the Veteran's statements as supported by more objective indicia of disability, including observable behaviors and competencies in functioning, and conclusions of medical treatment professionals and examiners.  Nonetheless, the Board finds the evidence does not reflect that the occurrence and severity of the reported symptoms are sufficient to warrant a rating higher than 50 percent.  

Finally, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the above, referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  


ORDER

An initial rating of 50 percent for adjustment disorder with depressed mood, prior to April 18, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


